EXHIBIT ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT is entered into as of this25th day of March, 2008, by and between RENEWABLE ENERGY RESOURCES, INC. (hereafter "RENW"), a Florida Corporation, whose address is 334 S. Hyde Park Ave. Tampa, Florida 33606 and World Environmental Services, Inc.(hereafter WESCO), a subsidiary of EarthFirst Technologies, Inc., a FloridaCorporation, whose address is 3000 Bayport Drive Ste., 910 , Tampa, Florida 33607. The Parties hereby agree to the following, and those matters in the attached Schedules: RECITALS Whereas RENW is a publicly traded corporation dealing in alternative energy areas. that is seeking other technologies and opportunities to expand its energy market, produce revenue, bring assets for development and for shareholder return, makes the following Agreement, for the production ofenergy, openly solicited for the acquisition of new technologies to other WESCO, and Whereas WESCO, is the owner of certain technologies, hereby referred to as the CAVD technology, related assets to those technologies, assets and property related to CAVD, its uses, intellectual property, except those related to tires, and Whereas RENW seeks to purchase all technologies, interest, assets, patents, and other intellectual property related to CAVD, and other processes related to pyrolisis developed by WESCO.RENW makes the related transaction, and Whereas WESCO seeks to achieve the sale of the described CAVD technologies, assets, patents, and other intellectual property related to CAVD, and other processes related to pyrolisis developed by WESCO.WESCO accepts these conditions, in order to receive an issuance of common shares from RENW in exchange for this sale of CAVD related assets, and NOW THEREFORE in consideration of the foregoing recitals, the mutual representations, warranties and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: I. BASIC TRANSACTION. 1.1 Consideration to be Exchanged. a. On the Closing Date RENW shall deliver to WESCO, in the name of EarthFirst Technologies, Inc., an amount of shares which shall be equal to three million five hundred thousand (3,500,000) shares or approximately thirty three and one third (33 and 1/3%) percent of the then outstanding shares of common stock, then outstanding at the time of the closing, whichever is numerically equivalent of one third of the outstanding shares after issuance for this acquisition after closing. 1 b. WESCO shall deliver, or assign through this Agreement, all matters related to the CAVD or pyrolitic technology, which shall be set forth in Schedule A of this Agreement. Said items shall include the following types of matters: all patents, patents pending, work product on improvements, all uses for the CAVD, all laboratory and engineering work, all client materials, all potential client list, sales lists, pro-formas, business plans, etc. such uses, plans, patents, improvements, and all business opportunities shall include Distiller’s Dry Grain (DDG), carpet waste, municipal waste, algae use, and all other uses for CAVD, subject to the exclusions set forth herein. c. WESCO shall assign all interest for all intellectual property for all uses of the CAVD and pyrolisis systems, exclusive of only those that are contained at the time of closing in RCT, LLC, to RENW. d. WESCO shall deliver an indemnification or some form of release or assurance that there shall be no claim now pending, or which could exist as to any claim against WESCO from Laurus Funds, or the now existing lawsuit in the middle district of Florida. Such release, indemnification, and assurance shall be attached as Schedule B at time of closing, to the satisfaction of RENW. e. Both Parties hereby acknowledge that RENW had previously paid an amount of one hundred thousand dollars ($100,000.00) for the licensing of rights to the CAVD technology to WESCO, and a later payment of two hundred thousand dollars ($200,000.00) to a related party, for similar licensing of use of the CAVD process which is subject to a civil suit by RENW in the Thirteenth Judicial Circuit in and for Hillsborough County, Florida at this time. RENW acknowledges that it will relieve and dismiss any claim against that third party if all rights to such technologies are delivered under this agreement. WESCO shall assist RENW in any claim by any third party for the two hundred thousand dollars ($200,000) under the earlier agreement by RENW and such third party. 1.2 Secondary Consideration RENW shall make an additional payment to WESCO in common shares after one year, and no later than two years after closing, which shall consist of ten percent (10%) of then outstanding shares at the time of closing of this acquisition if the following achievements are made. a. There are two (2) plant sales made or two equivalent plant build outs which cause revenue to RENW, which are not for tire use of the CAVD or excluded related process, if realized within twelve months of closing, or b. There are revenues over $1 million dollars ($1,000,000.00) realized by RENW related to the acquired technologies, within twelve months of closing, or c. Anycombination of revenue from 1.2 a. and 1.2 b. above during the first twelve months after closing which totals in the aggregate one million dollars ($1,000,000.00). 2 1.3 Closing.The closing of the Acquisition and exchange contemplated and provided for in this Agreement (the "Closing") shall take place at a time and place to be mutually agreed upon by the Parties, following the satisfaction or waiver of all conditions to the obligations of the Parties to consummate the subject acquisition and exchange (other than the conditions with respect to actions the respective Parties will take at the Closing itself) or such other date as the Parties may mutually determine (the "Closing Date"). It is the Parties intention to close this transaction as soon as practicable; however, the Closing Date shall occur no later than February 28, 2008, absent regulatory delays, consent or breach. 1.4 Restrictions on Transferred
